DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and certain species in the reply filed on 7/14/2022 is acknowledged.  The traversal is on the ground(s) that the Groups are directed to similar methods.  This is not found persuasive because although the two methods may use “similar” reagents and steps, said reagents and steps are distinct and do not overlap to any significant extent for reasons of record.  The claims are not directed to a generic method step such as “contacting APCs and lymphocytes with lipid particles comprising a polynucleotide encoding a sloid tumor antigen” as applicants assert.  Rather, said particles can be specific to a SEQ ID NO: (claim 1), or as broad as anything considered a solid tumor antigen (claim 17).  Further, the types of expanded lymphocytes are mutually exclusive (e.g. with or without a CAR; an anti-GCC CAR versus a CD19 CAR).  Regarding the species elections, applicants do not state that the species are obvious variants of one another but rather assert that they are reagents for performing the claimed methods.  Such is not convincing for reasons of record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of expanding CAR T-cells using dendritic cells transfected with SEQ ID NO: 1, does not reasonably provide enablement for methods of expanding any other type of lymphocyte using any other type of antigen presenting cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc. 8 USPQD2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is required is a conclusion reached by weighing several factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQQ2d 1400 (Fed. Cir. 1988) and include the following:
State of the prior art and level of predictability in the art:  In spite of considerable interest in the expansion of CAR T-cells, the art of record contains no description of methods of doing so using a cell type other than dendritic cells (DCs) to expand T lymphocytes.  Even the use of DCs is problematic for several technical reasons, to the extent that engineered, artificial cell lines have been developed for this purpose, or have been replaced by coated beads.  See Neal et al, pages 4-8 and Fig. 4 in particular.  Schmidts et al teach much the same as Neal et al, that is a highly engineered cell line (LDLR K562 cells are induced to be DC-like) could serve to expand CAR T-cells. Thus, even in relatively characterized cell lines, the structural features that provide the basis for expanding CAR T-cells are not well understood. The cited art clearly evidences that the use of any given APC to expand any type of lymphocyte was at an early stage of development at the time of filing and that the skilled artisan would not know how to make and use the recited methods with cells other than DCs/CAR T-cells without explicit guidance from the specification or significant empirical experimentation. 
Amount of direction provided by the inventor and existence of working examples: 
In the working examples, the specification teaches the use of the K562 cells from above to expand CAR T-cells, both cell types transduced with lentivirus (as opposed to the claims which use liposome-based gene delivery).  The working examples also include transfection of differentiated DC’s from healthy volunteers using lipid nanoparticles followed by expansion CAR T-cells. The specification also discloses well-known methods for transformation of cells, manipulation of immune cell, etc.
Although the specification suggests methods of using other types of APC’s to expand other types of lymphocytes using the claimed steps, there is no evidence that the methods contemplated would actually result in expansion of lymphocytes other than T-cells (e.g. B cells, NK cells).  Thus, in order to use the invention as claimed, the skilled artisan would have to further develop the recited APCs such that they would expand the wide variety of lymphocytes recited in the claims.  In particular, the skilled artisan would have to further develop the APC’s and cognate lymphocytes disclosed in the instant application or known in the art such that they could be used as contemplated.
Nature of the invention and Breadth of the claims:  The claims are directed to methods of expanding lymphocytes, the properties of which have been outlined above. The claims are not limited to any particular APC type or lymphocyte type.  Thus, the claimed methods encompass a divergent genus using distinct reagents and steps that depend upon the type of APC and lymphocyte to be expanded.  As the claims encompass a wide variety of species, it is incumbent upon the disclosure to set forth the manner and process of making and using a variety of APC and lymphocyte species that is commensurate with the scope of protection sought.    
Relative skill of those in the art and quantity of experimentation needed to make or use the invention:  Although the level of skill in the art of expanding CAR T-cells is high, the level of skill in the art of expanding other types of CAR lymphocytes using APCs is low.  One would not be able to use the claimed methods in cells other than DCs/CAR T-cells given no more than the teachings available at the time of filing without undue experimentation. The art of record does not provide a single working example of an APC other than DCs that is operative for the expansion of CAR T-cells.  Likewise, all of the teachings in the instant application are specifically directed to using known DC-based methods with additional prophetic statements suggesting how the technology developed DCs and CAR T-cells might be further developed for application in other cell types.  Given the broad scope of the claims, the early developmental stage and the unpredictability of the art at the time of filing, making embodiments of the claimed invention that are operative in cells other than DCs/CR T-cells would clearly require undue experimentation. Therefore, the claims are properly rejected under 35 USC 112, first paragraph, as lacking enablement.
Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.

Claim Objections
Claim 2 is objected to because of the following informalities:  “liquid nanoparticles” in line 1 should be “lipid nanoparticles”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the lipid particles comprises a lipid particle comprising” in lines 1-2 is grammatically clumsy and potentially confusing.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “reduced expression of endogenous TRAC gene” in lines 1-2 should be “reduced expression of an endogenous TRAC gene.”  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claims 5 and 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 5 merely recites TCR chains found in natural TCR’s.  Claim 12 merely recites that the protein encoded in claim 1 is found in the APC’s.  Such is already a limitation of claim 1.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633